ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments filed December 22, 2021 do appear to overcome the outstanding objections to Claims 1 and 7, as well as the outstanding rejections under 35 U.S.C. 112(b).  However, they will not be entered as they would not overcome all of the rejections in the most recent Final Office action and also raise new issues.
Two rejections are set forth in the outstanding Office action under 35 U.S.C. 103: (1) Claims 1 – 5, 16 – 18, and 21 are rejected as being unpatentable over US 4,110,270 to Narayan; and (2) Claims 1 – 5, 7 – 9, 11 - 13, 15 - 18, 20, and 21 are rejected as being unpatentable over US 2017/0121448 to Yoshitomi et al. in view of US 4,782,099 to Dietrich et al. and US 2008/0085945 to Sasaki et al., as evidenced by US 2013/0345330 to Nefzger et al.
The proposed amendments to Claims 1 and 7 set forth (a) compound (V) is a liquid at temperature of 20°C and at atmospheric pressure; and (b) that the (R2-O) and (R3-O) units of formula I are bonded to one another in the form of blocks.  With respect to (a), the Office recognizes that Narayan and Yoshitomi et al. do not expressly teach the compound corresponding to instantly claimed (V) are liquid at a temperature of 20°C and atmospheric pressure.  However, the references, when modified in the manner In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  
With respect to (b), the phrase “one another” would raise an issue under 35 U.S.C. 112(b).  Namely, it is unclear to what this phrase refers, e.g. the units of (R2-O) are bonded to the other units of (R2-O) to form a block and the units of (R3-O) are bonded to the other units of (R3-O) to form another block or if the block is formed of units by simply bonding units of (R2-O) and (R3-O) in any configuration.  Presuming the former interpretation is used, it would be the Office’s position that both prior art rejections render obvious such a polyol.  Polyol D in Narayan et al., corresponding to instantly claimed compound (V), is prepared by reacting ethylene oxide with a propylene oxide adduct of sucrose (Column 6, Lines 12 – 15).  Polyol D is thus composed of a block of oxypropylene units (R2-O) to which is bonded a block of oxyethylene units (R3-O).  Crosslinking agent (D-2) in Yoshitomi et al., when modified by Sasaki et al. in the manner proposed the rejection of Claims 1 and 7 under 35 U.S.C. 103, would also correspond to a polyol composed of a block of oxypropylene units (R2-3-O).  Though Yoshitomi et al. teaches crosslinking agent (D-2) is formed as a random copolymer, Sasaki et al. teaches the concept of preparing a crosslinking agent by first subjecting propylene oxide to ring opening polymerization to an initiator, followed by subjecting ethylene oxide to polymerization such that 100 mass/weight percent of the units derived from ethylene oxide are present in the terminal position (Paragraph 0103).  Motivation for preparing the crosslinking agent of Yoshitomi et al. as a block copolymer comprising 100 weight percent of the units derived from ethylene oxide in a terminal, block position are provided on pages 11 – 12 of the Final Rejection mailed October 29, 2021.  

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that the proposed amendments are sufficient to obviate the outstanding rejections under 35 U.S.C. 103.  However, these arguments are not found persuasive for the reasons detailed above.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764